Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 1 of 33   PageID #: 2428



                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  ANNA LOBISCH, Individually, and )        CIV. NO. 20-00370 HG-KJM
  as Personal Representative for )
  the Estate of Abigail Lobisch, )
  a Minor, Deceased, and as Next )
  Friend of Zachariah Lobisch, a )
  Minor; and JAMES LOBISCH,       )
  Individually,                   )
                                  )
                 Plaintiffs,      )
                                  )
            vs.                   )
                                  )
  UNITED STATES OF AMERICA;       )
  ISLAND PALM COMMUNITIES, LLC; )
  DOE DEFENDANTS 1-10,            )
                                  )
                 Defendants.      )
                                  )
                                  )

       ORDER DENYING DEFENDANT UNITED STATES’ MOTION TO DISMISS
                              (ECF No. 36)


        Plaintiffs James Lobisch and Anna Lobisch, Individually, and

  as Personal Representative for the Estate of her deceased

  daughter, Abigail Lobisch, and as Next Friend of her son,

  Zachariah Lobisch, filed suit against the Defendants the United

  States of America and Island Palm Communities, LLC.

        Plaintiffs claim that their 7-month old child, Abigail, died

  while she was in the care of Denise “Dixie” Villa (“Villa”), who

  was allegedly operating an unauthorized child care business in

  on-base military housing.       Plaintiffs assert that Villa gave

  their daughter a lethal dose of Benadryl while she stayed in

  Villa’s child care overnight in February 2019.


                                       1
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 2 of 33   PageID #: 2429



        Plaintiffs claim that Villa operated the unauthorized

  childcare business out of military housing located on the

  Aliamanu Military Reservation in Honolulu, Hawaii.

        The First Amended Complaint alleges that the Defendant

  United States’ employees and military personnel, acting within

  the course and scope of their employment, were aware of the

  unauthorized childcare business operated by Villa.           Plaintiffs

  claim the Defendant United States had notice that the childcare

  facility had exposed numerous children to dangerous conditions

  and neglect.

        Plaintiffs claim that Defendant Island Palm Communities, LLC

  was the property manager responsible for the use and maintenance

  of the homes located on the military base where Villa operated

  her child care.

        Plaintiffs assert that despite Defendants’ knowledge of the

  dangerous conditions and unauthorized activities by Villa,

  Defendants and their employees failed to shut down Villa’s

  childcare business.      In addition, Plaintiffs claim Defendants

  failed to warn parents of child endangerment and neglect at

  Villa’s business and failed to contact Child Protective Services

  of the State of Hawaii.

        Plaintiffs’ First Amended Complaint asserts claims against

  the Defendants United States and Island Palm Communities, LLC for

  negligence, wrongful death, negligence per se, negligent

  infliction of emotional distress, and loss of consortium.


                                       2
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 3 of 33   PageID #: 2430



        Defendant United States moves to Dismiss on two separate

  bases.

        First, the United States asserts that Plaintiffs’ tort

  claims are barred by sovereign immunity pursuant to Fed. R. Civ.

  P. 12(b)(1).     The United States asserts that the Federal Tort

  Claims Act waives sovereign immunity for certain tort claims

  against the United States and its employees, but it argues there

  is an exception in this case.       The United States argues that the

  Discretionary Function Exception to the Federal Tort Claims Act’s

  waiver of sovereign immunity bars Plaintiffs from bringing their

  claims here.     Specifically, the United States argues that

  Plaintiffs’ claims involve discretionary decisions by the United

  States and its employees that may not be challenged in court.

        Second, the United States argues that Plaintiffs have

  alleged insufficient facts to state a claim pursuant to Fed. R.

  Civ. P. 12(b)(6).     The United States asserts that it had no duty

  to protect the Plaintiffs’ child.        Further, the United States

  argues that the child’s death at an unlicensed child care on the

  military base was not foreseeable or preventable.

        The Defendant United States’ Motion to Dismiss (ECF No. 36)

  is DENIED.

                             PROCEDURAL HISTORY


        On August 26, 2020, Plaintiffs filed their Complaint.           (ECF

  No. 1).

        On the same date, Plaintiffs filed an Ex Parte Motion for

                                       3
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 4 of 33   PageID #: 2431



  Leave to Proceed Under Pseudonyms.        (ECF No. 4).

        On August 31, 2020, the Magistrate Judge issued an ORDER

  DENYING PLAINTIFFS’ EX PARTE MOTION FOR LEAVE TO PROCEED UNDER

  PSEUDONYMS.    (ECF No. 9).

        On September 1, 2020, Plaintiffs filed the FIRST AMENDED

  COMPLAINT.    (ECF No. 10).

        On January 6, 2021, Defendant United States filed its Motion

  to Dismiss.    (ECF No. 36).

        On January 8, 2021, the Court issued a briefing schedule.

  (ECF No. 37).

        On January 28, 2021, Plaintiffs filed their Opposition.

  (ECF No. 41).

        On February 2, 2021, Defendant Island Palm Communities, LLC

  filed its Statement of No Opposition.         (ECF No. 44).

        On February 16, 2021, Defendant United States filed its

  Reply.    (ECF No. 46).

        On February 24, 2021, the Court held a hearing on

  Defendant’s Motion to Dismiss.       (ECF No. 49).


                                  BACKGROUND

  UNITED STATES ARMY REGULATION 608-10 GOVERNS THE OPERATION OF
  CHILDCARE FACILITIES ON MILITARY BASES

        The United States Army has enacted various regulations

  governing conduct on its military bases.         One such Regulation,

  Army Regulation 608-10, governs the policies and procedures for

  providing childcare services on military bases.          (United States


                                       4
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 5 of 33   PageID #: 2432



  Army Regulation ("AR") 608-10 § 6-1, available at https://

  armypubs.army.mil/epubs/DR pubs/DR a/pdf/web/ARN3218 AR608-

  10 Web FINAL.pdf).

        Pursuant to Chapter 6 of Army Regulation 608-10, a Family

  Child Care Office must be established on military bases to

  oversee certification of childcare businesses on its premises.

  The Family Child Care Office is required to investigate and close

  unauthorized childcare operations.        Id. at § 6-38(a), (b), (e),

  (f)(3).

        Army Regulation 608-10 requires that childcare businesses

  operating out of owned or leased quarters or privately owned

  housing located on military bases must be certified by the Family

  Child Care Office.      Id. at § 1-8(e).


  UNITED STATES ARMY REGULATION 420-1 GOVERNING ARMY FACILITIES
  MANAGEMENT


        United States Army Regulation 420-1 governs the policies and

  procedures for the operation of U.S. Army housing.           AR 420-1 § 1-

  1.   Section 3-18 addresses termination of family housing, and

  provides that Government housing may be terminated at the

  discretion of the garrison commander for violation of the housing

  rules.    Id. at § 3-18(a)(2).


  FACTS ALLEGED IN PLAINTIFFS’ FIRST AMENDED COMPLAINT


        The following facts are alleged in the First Amended

  Complaint and are treated as true for purposes of the Defendant

                                       5
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 6 of 33   PageID #: 2433



  United States’ Motion to Dismiss:


        Villa Operated an Unlicensed Child Care Business on a
        Military Base in Washington State in 2015


        According to the First Amended Complaint, in 2015, Denise

  “Dixie” Villa (“Villa”) and her husband Chief Petty Officer Aaron

  Villa and their children resided in housing provided by the

  Defendant United States within Naval Air Station Whidbey Island

  in Washington State.      (First Amended Complaint (“FAC”) at ¶ 21,

  ECF No. 10).

        Plaintiffs allege that Villa operated an unauthorized

  childcare center from her residence on the military base in

  Washington State in violation of Department of Defense

  regulations.     (Id. at ¶ 22).    Plaintiffs claim that Villa’s

  unauthorized business was reported both to the Family Child Care

  Office at the military base and to her husband’s chain of

  command.    (Id. at ¶¶ 22-24).     The First Amended Complaint asserts

  that Chief Petty Officer Villa was instructed by his superior to

  “shut it down.”     (Id. at ¶ 25).


        Villa Family Relocated To Hawaii In 2017


        In 2017 Chief Petty Officer Villa was stationed at Joint

  Base Pearl Harbor Hickam and his family relocated to Honolulu.

  (Id. at ¶ 26).

        The First Amended Complaint alleges that despite the Army’s

  prior knowledge that Denise Villa had previously operated an

                                       6
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 7 of 33   PageID #: 2434



  unauthorized childcare center in on-base military housing, the

  United States provided Chief Petty Officer Villa and his family

  with on-base military housing in Hawaii on the Aliamanu Military

  Reservation located at 4675 Ke Street, Honolulu, Hawaii.            (Id. at

  ¶ 27).

         Plaintiffs claim that Chief Petty Officer Villa and/or

  Denise Villa signed a lease with Defendant Island Palm

  Communities, LLC, which was the entity responsible for managing

  the property.     (Id. at ¶ 28).    According to the First Amended

  Complaint, the lease instructed the residents who wished to

  provide childcare services in their homes to comply with United

  States Army Regulation 608-10 and to do so under the direction of

  the Family Child Care Office of the Aliamanu Military

  Reservation.     (Id. at ¶ 29).


         A Neighbor Of Villa Repeatedly Reported The Operation Of
         Villa’s Unauthorized Child Care Business To U.S. Army
         Officials Between December 2017 And April 2018


         The First Amended Complaint alleges that in early December

  2017, a neighbor of Denise Villa notified Defendant Island Palm

  Communities, LLC that Villa was operating an illegal childcare

  facility from her home on the military base without authorization

  and in violation of United States Army regulations.           (Id. at ¶

  31).    Plaintiffs claim that a representative from Defendant

  Island Palm Communities, LLC informed the neighbor that she

  needed to report the issue to the Family Child Care Office for


                                       7
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 8 of 33    PageID #: 2435



  the military base.      (Id.)

         The First Amended Complaint alleges that on December 18,

  2017, Villa’s neighbor, identified as “K.C.,” called the Family

  Child Care Office at the Aliamanu Military Reservation and spoke

  with Marjorie Williams, an employee in the Office.           (Id. at ¶

  32).    Plaintiffs assert that Ms. Williams confirmed that Villa

  was not registered or approved to operate a childcare facility at

  her residence on base.      (Id.)   Plaintiffs claim that the neighbor

  reported to Ms. Williams that she had seen multiple instances of

  child neglect.     (Id. at ¶ 33).    Plaintiffs allege that Ms.

  Williams stated that she would inform her supervisor and that her

  office would investigate Villa.        (Id.)

         Plaintiffs allege that K.C. called Ms. Williams at the

  Family Child Care Office again on January 3, 5, 8, and 11, 2018,

  to report Villa’s unauthorized childcare activities.              (Id. at ¶¶

  34-44).    K.C. reported numerous incidents, including seeing a

  young boy at Villa’s home holding a lighter and attempting to

  light a trampoline on fire, prompting Military Police to go to

  Villa’s residence.      (Id. at ¶ 38-42).      K.C. also reported that

  Villa had posted a Facebook advertisement for her unauthorized

  childcare services she provided on the military base.             (Id. at ¶

  44).

         The First Amended Complaint asserts that the neighbor called

  the Family Child Care Office more than ten times in January and

  February 2018 to report continued unauthorized childcare


                                       8
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 9 of 33   PageID #: 2436



  activities at Villa’s residence.         (Id. at ¶¶ 46-47, 49-53).

        Plaintiffs allege that K.C. continued to report unauthorized

  childcare activity by Villa in March 2018, including allegations

  that Villa had left the children alone at the home with a teenage

  foreign exchange student and that four children were left alone

  unsupervised in Villa’s backyard.         (Id. at ¶¶ 56-58).

        According to the First Amended Complaint, on March 27, 2018,

  K.C. gave a sworn statement to the Military Police investigators

  and provided videos and photos documenting her claims of the

  unauthorized childcare business being conducted at Villa’s on-

  base residence.     (Id. at ¶ 60).

        Plaintiffs allege that a few weeks later, on April 13, 2018,

  the neighbor again called the Family Child Care Office to report

  that she was still seeing pick-ups and drop offs at Villa’s

  residence and that Villa was still advertising her services on

  Facebook.    (Id. at ¶ 62).


        Villa’s Neighbor Provided Written Notice To The U.S. Army
        Garrison-Hawaii On February 20, 2019 Complaining Of Villa’s
        Unauthorized Childcare Business


        The First Amended Complaint alleges that nearly a year after

  sending her last e-mail to the Family Child Care Office, in

  February 2019, Villa’s neighbor, K.C., noticed further

  unauthorized childcare activity at Villa’s residence, including

  children being left alone and unsupervised in Villa’s backyard.

  (Id. at ¶ 64).


                                       9
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 10 of 33   PageID #:
                                   2437


       On February 20, 2019, the neighbor submitted a written

complaint to the U.S. Army Garrison-Hawaii.          (Id. at ¶ 65).

       Plaintiffs claim that on February 21, 2019, Military Police

again went to Villa’s residence and did not remove any children

or preclude Villa from operating her childcare business.             (Id. at

¶ 66).


       7-Month Old Abigail Lobisch Died In Villa’s Child Care
       During An Overnight Visit Between February 23 and 24, 2019


       According to the First Amended Complaint, on February 23,

2019, Villa took custody of Abigail and Zachariah Lobisch for

overnight child care at her on-base military housing.           (Id. at ¶

67).

       Plaintiffs allege that Villa administered a lethal dose of

diphenhydramine, commonly known as Benadryl, to 7-month old

Abigail Lobisch in order to make the baby lose consciousness.

(Id. at ¶ 69).

       On February 24, 2019, Abigal Lobisch was pronounced dead due

to poisoning with lethal levels of diphenhydramine.           (Id. at ¶

70).

       The First Amended Complaint asserts that following the

baby’s death on February 24, 2019, the United States closed

Villa’s childcare facility on the same day.          (Id. at ¶ 71).

       According to the First Amended Complaint, on July 20, 2019,

the City and County of Honolulu charged Villa with Manslaughter

in violation of Hawaii Revised Statutes § 707-702(1)(a) for the

                                     10
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 11 of 33   PageID #:
                                   2438


death of Abigail.       (Id. at ¶ 72).


                            STANDARD OF REVIEW


FED. R. CIV. P. 12(b)(1)


      A plaintiff has the burden of proving that subject-matter

jurisdiction does in fact exist.          Thornhill Publ’g Co., Inc. v.

Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979).

      Federal Rule of Civil Procedure 12(b)(1) requires that a

case must be dismissed for lack of subject-matter jurisdiction

when the Court lacks a constitutional or statutory basis to

adjudicate the controversy.       Fed. R. Civ. P. 12(b)(1); Leeson v.

Transamerica Disability Income Plan, 671 F.3d 969, 975 (9th Cir.

2012).

      A challenge to the Court’s subject-matter jurisdiction may

be “facial or factual.”       Safe Air for Everyone v. Meyer, 373 F.3d

1035, 1039 (9th Cir. 2004).       In a facial attack, the party

challenging jurisdiction argues that the allegations contained in

a complaint are insufficient “on their face” to invoke federal

jurisdiction.     Id.    A facial challenge, therefore, mirrors a

traditional motion to dismiss analysis.         The Court must take all

allegations contained in the pleading “to be true and draw all

reasonable inferences in [its] favor.”         Wolfe v. Strankman, 392

F.3d 358, 362 (9th Cir. 2004).

      In a factual attack, the party challenging jurisdiction

argues that the facts in the case, notwithstanding the

                                     11
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 12 of 33    PageID #:
                                   2439


allegations in the Complaint, divest the Court of subject-matter

jurisdiction.     See White v. Lee, 227 F.3d 1214, 1242 (9th Cir.

2000).    No presumptive truthfulness attaches to the Complaint’s

allegations.     Id.   The party challenging jurisdiction presents

“affidavits or other evidence properly brought before the court”

indicating that subject matter jurisdiction is lacking.              Savage

v. Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir.

2003).    The burden then shifts to “the party opposing the motion

[to] furnish affidavits or other evidence to satisfy its burden

of establishing subject matter jurisdiction.”          Id.; Colwell v.

Dep’t of Health and Human Serv., 558 F.3d 1112, 1121 (9th Cir.

2009).    Failure to present suitable evidence establishing

subject-matter jurisdiction necessitates dismissal.           Moore v.

Maricopa Cnty. Sheriff’s Office, 657 F.3d 890, 895 (9th Cir.

2011).


FED. R. CIV. P. 12(b)(6)


      The Court must dismiss a complaint as a matter of law

pursuant to Federal Rule of Civil Procedure 12(b)(6) where it

fails “to state a claim upon which relief can be granted.”             Rule

(8)(a)(2) of the Federal Rules of Civil Procedure requires “a

short and plain statement of the claim showing that the pleader

is entitled to relief.”      When considering a Rule 12(b)(6) motion

to dismiss, the Court must presume all allegations of material

fact to be true and draw all reasonable inferences in favor of


                                     12
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 13 of 33   PageID #:
                                   2440


the non-moving party.      Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th

Cir. 1998).     Conclusory allegations of law and unwarranted

inferences are insufficient to defeat a motion to dismiss.            Id.

at 699.    The Court need not accept as true allegations that

contradict matters properly subject to judicial notice or

allegations contradicting the exhibits attached to the complaint.

Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

Cir. 2001).

      In Bell Atl. Corp. v. Twombly, the United States Supreme

Court addressed the pleading standards under the Federal Rules of

Civil Procedure in the anti-trust context.         550 U.S. 544 (2007).

The Supreme Court stated that Rule 8 of the Federal Rules of

Civil Procedure “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action,” and

that “[f]actual allegations must be enough to raise a right to

relief above the speculative level.”         Id. at 555.

      Most recently, in Ashcroft v. Iqbal, the Supreme Court

clarified that the principles announced in Twombly are applicable

in all civil cases.      129 S.Ct. 1937 (2009).      The Court stated

that “the pleading standard Rule 8 announces does not require

‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me-accusation.”            Id.

at 1949 (citing Twombly, 550 U.S. at 555).         To survive a motion

to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on


                                     13
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 14 of 33   PageID #:
                                   2441


its face.    Id. (quoting Twombly, 550 U.S. at 570).         A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.          Id. (citing

Twombly, 550 U.S. at 556).       The plausibility standard is not akin

to a “probability requirement,” but it asks for more than a sheer

possibility that a defendant has acted unlawfully.           Id. (quoting

Twombly, 550 U.S. at 556).       Where a complaint pleads facts that

are “merely consistent with” a defendant’s liability, it “stops

short of the line between possibility and plausibility of

‘entitlement to relief.’”       Id. (quoting Twombly, 550 U.S.

at 557).

      The complaint “must contain sufficient allegations of

underlying facts to give fair notice and to enable the opposing

party to defend itself effectively” and “must plausibly suggest

an entitlement to relief, such that it is not unfair to require

the opposing party to be subjected to the expense of discovery

and continued litigation.”       AE ex rel. Hernandez v. Cnty of

Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (internal quotations

omitted).


                                 ANALYSIS

I.    THE FEDERAL TORT CLAIMS ACT AND THE DISCRETIONARY FUNCTION
      EXCEPTION


      The United States has sovereign immunity and cannot be sued

without its consent.      Lam v. United States, 979 F.3d 665, 671

                                     14
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 15 of 33   PageID #:
                                   2442


(9th Cir. 2020).     The Federal Tort Claims Act allows private

suits against the United States for damages for loss of property,

injury, or death caused by a government employee’s negligence.

Myers v. United States, 652 F.3d 1021, 1028 (9th Cir. 2011).

Liability arises for the U.S. government employee’s acts if a

private person would be liable to the claimant under the law of

the place where the act occurred.         28 U.S.C. § 1346(b)(1).     Such

acts are typically common law torts.         Lam, 979 F.3d at 672

(citing Dalehite v. United States, 346 U.S. 15, 28 (1953)).

      There are exceptions to Federal Tort Claims Act liability.

One such exception is known as the “Discretionary Function

Exception.”     Nanouk v. United States, 974 F.3d 941, 944 (9th Cir.

2020).    The Government does not waive immunity for tort claims if

the alleged tortfeasor was performing a discretionary function or

duty when he or she caused the aggrieved injury.          28 U.S.C. §

2680(a).    The Discretionary Function Exception insulates certain

governmental decision-making from “judicial second guessing” of

legislative and administrative decisions grounded in policy.

Terbush v. United States, 516 F.3d 1125, 1129 (9th Cir. 2008)

(internal quotation marks and citations omitted).

      The Government bears the burden of establishing that the

exception applies.      Chadd, 794 F.3d at 1108.

      Courts follow a two-step test to determine whether the

Discretionary Function Exception applies.         Miller v. United

States,       F.3d   , 2021 WL 1152310, *5 (9th Cir. Mar. 26, 2021).


                                     15
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 16 of 33   PageID #:
                                   2443


       First, courts ask whether the challenged act or omission was

a discretionary one.      That is, whether it “involves an element of

judgment or choice.”      Berkovitz v. United States, 486 U.S. 521,

536 (1988).

       The Court looks to the applicable statutes, regulations, and

policies to decide whether the United States retained discretion

to act.    Ruffino v. United States, 374 F.Supp.3d 961, 968 (E.D.

Cal. 2019); Bishop v. United States, Civ. No. 16-00248 JMS-KSC,

2017 WL 1381653, *8 (D. Haw. Apr. 13, 2017).

       If the applicable statute, regulation, or policy does not

involve an element of judgment or choice, the analysis ends

there.    The Court has subject-matter jurisdiction, and the

plaintiff’s claim may proceed.        Nanouk, 974 F.3d at 945.

       Second, if the Government’s conduct involved an element of

judgment or choice, the Court must then ask whether the

discretionary decision challenged by the plaintiff “is of the

kind that the discretionary function exception was designed to

shield.”    Berkovitz, 486 U.S. at 536; see United States v.

Gaubert, 499 U.S. 315, 322 (1991).        The decision must be one that

is grounded in social, economic, and political policy in order to

be shielded by the exception.       Young v. United States, 769 F.3d

1047, 1053 (9th Cir. 2014) (citing Berkovitz, 486 U.S. at 536-

37).




                                     16
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 17 of 33   PageID #:
                                   2444


      A.    Evidence Presented By The Government


      As a preliminary matter, Plaintiffs object to Exhibits 1-7

attached to the Government’s Motion.

      First, the Government attempts to bring a substantive

defense based on documentary evidence that is not appropriate in

a 12(b)(6) Motion to Dismiss.       Exhibits 1-7 are not incorporated

by reference in the First Amended Complaint and do not form the

basis of the Plaintiffs’ tort claims.

      Second, the Court need only consider the evidence that is

material to the jurisdictional issue for purposes of a 12(b)(1)

motion to dismiss.      A 12(b)(1) Motion is not a vehicle to allow a

party to submit factual evidence unrelated to the subject-matter

jurisdiction analysis.      Safe Air Everyone v. Meyer, 373 F.3d

1035, 1039-40 (9th Cir. 2004).

      Third, Plaintiffs also object to Exhibits 1-7 as not

properly authenticated.

      The Court agrees that Plaintiffs have raised some valid

objections to Defendant’s Exhibits 1-7 and some of the evidence

is not properly authenticated.        The Court, however, declines to

strike Exhibits 1-7.      The Court reviewed the Exhibits for

purposes of the hearing and finds no prejudice to Plaintiffs in

its considering the Exhibits.

      Finally, the Army Regulations attached to the Government’s

Motion as Exhibits 8 and 9 are relevant to the Court’s analysis.

The Court considers statutes, cases, and regulations in

                                     17
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 18 of 33   PageID #:
                                   2445


determining the relevant law.       See Lemieux v. Cwalt, Inc., 2017

WL 365481, *1 (D. Mont. Jan. 25, 2017).


       B.   Plaintiffs Have Alleged That The Government Failed To
            Comply With Mandatory And Specific Military Regulations


       The First Amended Complaint asserts that the Government had

knowledge of the operation of Villa’s unauthorized childcare

business in her leased residence on military housing.           Plaintiffs

claims that despite this knowledge, the Government and its

employees failed to prevent Villa from operating her uncertified

childcare business.      (First Amended Complaint at ¶ 4, ECF No.

10).

       The Government argues in its Motion to Dismiss that the

alleged acts and omissions of its employees involved

discretionary decisions that are not subject to judicial review.


            1.    AR 608-10 Governs The Operation Of Childcare
                  Businesses On Military Bases


       United States Army Regulation 608-10 governs the policies

and procedures for establishing and operating a childcare

business on military bases.       AR 608-10, Chapter 6.      Regulation

608-10 defines “Family Child Care” as child care provided by

authorized military family members operating as independent

contractors from housing located on a military installation or on

government property.      Id. at § 1-1(a); see § 1-8(e).

       Chapter 6 of AR 608-10 governs the establishment of a Family


                                     18
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 19 of 33   PageID #:
                                   2446


Child Care Office to oversee the childcare businesses occurring

in leased homes on military bases.        Section 6-1 explains that

Family Child Care businesses are “regulated by the U.S. Army and

both the individual providing services (FCC provider) and the

occupied housing unit (FCC home) will be certified by [Child

Development Services] before children may be enrolled in care.”

Id. at § 6-1(b).

      The Regulation explains that when unauthorized child care is

occurring in Government owned or leased housing and is brought to

the attention of the Family Child Care Office, the Regulation

requires the following actions:

      (1)   [Family Child Care] management personnel will visit the
            home within 3 working days, to verify whether or not an
            individual is operating a [Family Child Care] home
            without valid certification...If the occupant refuses
            admittance, the Provost Marshall will be contacted.

      (2)   If it is determined that care in excess of 10 child
            care hours per week is being provided on a regular
            basis, the individual providing care will be informed
            in writing within two working days after the visit by
            the installation commander of the violation and given
            notice to cease care immediately. Those individuals
            occupying Government housing will be advised that their
            housing privileges may be terminated if the care
            continues. A copy of this letter will be sent to the
            [Director of Engineering and Housing].

      (3)   Parents of the children in care will be notified in
            writing of the status of the individual providing care;
            and that the person is not certified;

      (4)   If the individual does not become provisionally
            certified at the first possible opportunity after the
            resumption of care, the [Family Child Care] home will
            be closed. The individual involved will be advised of
            this policy.

      Id. at § 6-38(a), (b), (e), (f)(3) (emphasis added).

                                     19
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 20 of 33    PageID #:
                                   2447


            2.    AR 608-10 Contains Mandatory Directives That Are
                  Not Subject To Discretion


       The United States Supreme Court explained in Berkovitz v.

United States, 486 U.S. at 536, that where conduct violates a

mandatory directive and is not the product of judgment or choice,

it cannot be discretionary.       The Discretionary Function Exception

does not apply when a federal statute, regulation, or policy

specifically prescribes a course of action for an employee to

follow.    Id.; Miller,      F.3d     , 2021 WL 1152310, *5.

       There can be no dispute that AR 608-10 expressly prohibits

unauthorized childcare in military on-base housing.           See AR 608-

10 § 6-38, C-171, C-253.       The Army Regulation requires that

Family Child Care businesses within military housing “must” be

certified and that individuals who provide such care “will be

certified” before children may be enrolled in their care.             Id. at

§ 1-8(e), 6-1(b).

       AR 608-10 additionally contains a series of mandatory

protocols that prescribe a course of action the Government

employees are required to follow to ensure that unauthorized

child care is not taking place on military bases.           Miller,

F.3d     , 2021 WL 1152310 *5 (explaining that if an applicable

federal regulation prescribes a course of action, then the

discretionary function exception does not apply).

       Plaintiffs allege that Government employees failed to follow

a number of the mandatory directives set forth in AR 608-10.              For


                                     20
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 21 of 33   PageID #:
                                   2448


example, Plaintiffs allege that the Government failed to close

Villa’s unauthorized childcare business after they were notified

about her activities.      The language in AR 608-10 § 6-38 is clear

that it is mandatory for the Family Child Care Office to close an

unauthorized child care on the military base if the individual

does not comply with its certification rules.          See also id. at §

C-253.

      Plaintiffs additionally allege that Government officials

failed to follow the course of action prescribed in the

regulation when it received notice of an unauthorized childcare

business.    For example, Plaintiff allege the Family Child Care

Office and military officials failed to warn parents about

Villa’s unauthorized business and failed to require Villa to

undergo required training to operate a childcare facility.

Plaintiffs point to the mandatory directives to support these

allegations.     See id. at § 6-38(a), (b), (e),

      The First Amended Complaint specifically alleges that the

Family Child Care Office and Military Police were notified more

than a dozen times and were provided with photographic, video,

and documentary evidence that Villa was operating an unauthorized

childcare facility and that the Government failed to follow its

own Regulations which required closing the operation.           (First

Amended Complaint at ¶¶ 31-65, ECF No. 10).




                                     21
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 22 of 33   PageID #:
                                   2449


      C.    The Government Has Failed To Demonstrate That
            Plaintiff’s Tort Claims Are Limited To Discretionary
            Decisions By Government Employees


      Army Regulation 608-10 “specifically prescribes a course of

action for an employee to follow” and “the employee has no

rightful option but to adhere to the directive.”          Berkovitz, 486

U.S. at 536.     A statute or policy that directs mandatory and

specific action is not subject to the Discretionary Function

Exception.    Terbush, 516 F.3d at 1129.

      The Government argues that the Discretionary Function

Exception applies to bar all of Plaintiffs’ tort claims.             The

Government, however, ignores the mandatory nature of AR 608-10.

There is nothing discretionary in the Regulation’s directives

that would permit Government officials to ignore the unauthorized

operation of a childcare business in military on-base housing.

There is no language indicating there is an element of judgment

or choice for the Government employee to use their discretion to

refuse to implement the protocols set forth in AR 608-10 § 6-38

and C-253.    There is no permissive language, but rather the

Regulations repeatedly state what the employees “must” or “will”

do.


            1.    The Government’s Reliance On AR 420-1 Is Misplaced


      The Government’s Motion presents Plaintiffs’ theory of the

case as requiring the Government to evict the Villa family from

on-base housing.     The Government directs the Court to the

                                     22
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 23 of 33   PageID #:
                                   2450


discretionary nature of Army Regulation 420-1, which affords the

Garrison Commander discretion to proceed with eviction for

violation of housing rules.

      The Government overly simplifies Plaintiffs’ claims.

Plaintiffs have alleged various negligent acts by numerous

Government employees that are not related to eviction.

Plaintiff’s causes of action are not premised solely on the

Garrison Commander’s decision whether to evict the Villas.

      In addition, the Government does not address the various

other theories of Plaintiffs’ negligence claims.          Plaintiffs

allege that the Government failed to comply with “34 U.S.C. §

20341, the October 7, 2003 Memorandum of Agreement between

military Services in Hawaii and State of Hawaii, Department of

Human Services, Child Welfare Services Branch as well as H.R.S.

Chapter 350, Child Abuse § 350-1 et. seq.; Chapter 587, Child

Protective Act § 587-1 et. seq.; and Army Regulations 608-10 and

608-18, The Army Family Advocacy Program.”         (First Amended

Complaint at ¶ 97, ECF No. 10).

      The Government argues that there was nothing the military or

its employees could have done to prevent Villa from operating her

unauthorized childcare business in the on-base military housing

it provided to her.      The Government’s argument is not well taken.

Plaintiffs have pointed to several mandatory directives in the

Army’s regulations that they allege Government officials ignored,

failed to follow, and omitted.        It is simply incorrect that the


                                     23
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 24 of 33   PageID #:
                                   2451


United States Military has no power, ability, or resources to

stop unlawful acts of a military spouse residing in its on-base

housing while her husband was deployed.         There are mandatory and

specific directives outlining the requirements for the employees

to follow to ensure compliance with AR 608-10.


            2.    The Discretionary Function Exception Does Not Bar
                  Tort Claims Where A Regulation Or Policy Requires
                  The Government Employee To Take Mandatory Action


      The Discretionary Function Exception cannot apply when an

applicable statute, regulation, or policy specifically prescribes

a course of action.      Berkovitz, 486 U.S. at 536.

      In Myers v. United States, 652 F.3d 1021, 1023 (9th Cir.

2011), the plaintiff sought damages from the United States for

injuries to a child allegedly caused by exposure to toxic soil in

a landfill adjacent to the child’s residence and school.             The

plaintiff argued that the Navy was required to take mandatory and

specific action with respect to the toxic soil based on the

Navy’s Safety and Health Program Manual and an Environmental

Protection Agency plan that the Navy entered into to ensure that

all of the work was performed properly.         Id. at 1029.

      On appeal, the Ninth Circuit Court of Appeals ruled that the

Navy’s Manual specifically required the Navy to review all health

and safety plans prior to initiating work on the site by a

certified industrial hygienist or equivalent.          Id. at 1030.     The

appellate court explained that because the Manual imposed


                                     24
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 25 of 33    PageID #:
                                   2452


mandatory and specific requirements for review by the Navy, the

Discretionary Function Exception did not bar the plaintiff’s

claims.    Id.   The appeals court explained that even supposing the

Navy had some discretion in the manner in which it fulfilled its

duty, it had no discretion under the policy about whether it had

to review the health and safety plan at all.          Id.

      Similarly, in Bolt v. United States, 509 F.3d 1028, 1032-33

(9th Cir. 2007), the Ninth Circuit Court of Appeals found that

the Army’s Snow Removal Policy was sufficiently specific and

mandatory to avoid application of the Discretionary Function

Exception in a case where the plaintiff sought damages for a slip

and fall on a military base.

      Recently, the Ninth Circuit Court of Appeals ruled that the

Discretionary Function Exception did not bar negligence-based

claims following the deaths of two boys who were killed when a

tree limb fell on their tent in Yosemite National Park.              Kim v.

United States, 940 F.3d 484, 491 (9th Cir. 2019).           The appellate

court explained that Park Directives required the Park officials

to take action with respect to trees that appeared hazardous in

the campground.     Id.   Although Park officials had some discretion

with respect to which type of mitigation to perform in response

to the danger, the applicable policies required officials to do

something, including at least warn the campers, and the failure

to do anything, upon notice of the condition of the trees, was

not protected by the Discretionary Function Exception.           Id.; see


                                     25
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 26 of 33   PageID #:
                                   2453


Marlys Bear Med. v. U.S. ex re. Sec. of Dept. of Interior, 241

F.3d 1208, 1215 (9th Cir. 2001) (explaining that once the

Government has undertaken responsibility for the safety of an

area, the execution of that responsibility is not subject to the

Discretionary Function Exception).


            3.    The Army Is Required To Act And To Follow Specific
                  Procedures Pursuant To AR 608-10 To Close Down An
                  Uncertified Childcare Operation And To Notify
                  Parents In Writing


      AR 608-10 contains mandatory language and specific

procedures for the Army to follow to ensure that no unauthorized

childcare business may be conducted on a military base.

Childcare businesses require certification and approval from the

Family Child Care Office.       The requirements in AR 608-10 are

mandatory.    The Family Child Care Office is required to close an

unauthorized child care on the military base if the individual

does not comply with its certification rules.          See AR 608-10 §§

6-38(a), (b), (e), (f)(3), § C-253.

      Plaintiffs allege that the Government and its employees

failed to comply with the mandatory and specific procedures set

forth in AR 608-10.      The Government regulations do not fall under

the Discretionary Function Exception.         Kim, 940 F.3d at 491;

Myers, 652 F.3d at 1023; Bolt, 509 F.3d at 1032.

      The Discretionary Function Exception cannot apply when an

applicable statute, regulation, or policy specifically prescribes

a course of action.      Berkovitz, 486 U.S. at 536.      If the

                                     26
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 27 of 33   PageID #:
                                   2454


employee’s conduct cannot appropriately be the product of

judgment or choice, then there is no discretion in the conduct

for the Discretionary Function Exception to protect.           Id.

      AR 608-10 prescribes mandatory directives and a specific

course of conduct, and it does not provide Government employees

with discretion to ignore its directives.         The Discretionary

Function Exception analysis ends here.         The Court has subject-

matter jurisdiction, and Plaintiffs’ claims may proceed.             Hieda

v. United States, 836 F.Supp.2d 1105, 1117 (D.Haw. 2011); Greene

v. United States, 207 F.Supp.2d 1113, 1122 (E.D.Cal. 2002);

Washington v. Dep’t of Navy, 446 F.Supp.3d 20, 26 (E.D.N.C. 2020)

(finding the Discretionary Function Exception did not apply

because the Department of Navy Regulations at issue provided for

specific and mandatory government conduct with respect to

drinking water on the base that the Government could not ignore).

      The Government’s Motion to Dismiss for lack of subject-

matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) is

DENIED.


II.   PLAINTIFFS HAVE SUFFICIENTLY PLED THEIR NEGLIGENCE CAUSES OF
      ACTION


      Defendants also seek dismissal pursuant to Fed. R. Civ. P.

12(b)(6), arguing Plaintiffs have failed to allege sufficient

facts to support negligence causes of action.

      Pursuant to Hawaii law, a successful negligence claim must

allege the following four elements:

                                     27
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 28 of 33   PageID #:
                                   2455


      (1)   a duty, or obligation, recognized by the law, requiring
            the actor to conform to a certain standard of conduct,
            for the protection of others against unreasonable
            risks;

      (2)   a failure on the actor’s part to conform to the
            standard required;

      (3)   a reasonably close causal connection between the
            conduct and the resulting injury; and,

      (4)   actual loss or damage resulting to the interests of
            another.

      Ono v. Applegate, 612 P.2d 533, 538-39 (Haw. 1980).


      A.    Duty of Care


      A prerequisite to any negligence action is the existence of

a duty owed by the defendant to the plaintiff.          Maguire v. Hilton

Hotels Corp., 899 P.2d 393, 395 (Haw. 1995).

      Hawaii state law imposes a duty to control the conduct of

another in order to protect a third party when a special

relationship exists.      Lee v. Corregedore, 925 P.2d 324, 329 (Haw.

1996); Hanakahi v. United States, 325 F.Supp.2d 1125, 1131 (D.

Haw. 2002).

      Hawaii law follows the Restatement (Second) of Torts, which

provides:

      Section 315
      There is no duty so to control the conduct of a third
      person as to prevent him from causing harm to another
      unless:

            (a)   a special relation exists between the actor
                  and the third person which imposes a duty
                  upon the actor to control the third person’s
                  conduct, or


                                     28
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 29 of 33   PageID #:
                                   2456


            (b)   a special relation exists between the actor
                  and the other which gives to the other a
                  right to protection.

Restatement (Second) of Torts § 315.

      Section 319
      One who takes charge of a third person whom he knows or
      should know to be likely to cause bodily harm to others
      if not controlled is under a duty to exercise
      reasonable care to control the third person to prevent
      him from doing such harm.

 Restatement (Second) of Torts § 319; see Seibel v. City and
 Cnty. of Honolulu, 602 P.2d 532, 536 (Haw. 1979).

      Section 324A
      One who undertakes, gratuitously or for consideration,
      to render services to another which he should recognize
      as necessary for the protection of a third person or
      his things, is subject to liability to the third person
      for physical harm resulting from his failure to
      exercise reasonable care to protect his undertaking,
      if:

            (a)   his failure to exercise reasonable care
                  increases the risk of such harm, or

            (b)   he has undertaken to perform a duty owed by
                  the other to the third person, or

            (c)   the harm is suffered because of reliance of
                  the other or the third person upon the
                  undertaking.

 Restatement (Second) of Torts § 324A.

       Here, the First Amended Complaint contains numerous

 allegations that the United States owed Plaintiffs and Abigail

 Lobisch a duty of care because it knew or should have known that

 Villa’s unauthorized childcare operation on its military base

 was likely to cause harm to children.        (First Amended

 Complaint at ¶¶ 86-87, 90-91, ECF No. 10).

       Plaintiffs’ First Amended Complaint asserts the United

                                     29
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 30 of 33   PageID #:
                                   2457


 States had a special relationship to the children who received

 child care at Villa’s uncertified childcare facility and the

 United States had a duty to investigate and duty to warn parents

 of children of unsafe conditions and neglect if the Government

 was aware they were occurring.       (Id. at ¶¶ 90-91).

       The First Amended Complaint contains numerous allegations

 that the Government was repeatedly informed that Villa was

 engaging in unauthorized child care resulting in dangerous

 conditions, harm, and neglect of children.         Plaintiffs allege

 that a neighbor reported “multiple children crying and

 screaming, without adult supervision, in the backyard of the

 facility, and of one occasion when a little boy, crying because

 his head was stuck in a play structure, had been essentially

 abandoned until other little children were able to free him.”

 (Id. at ¶ 33).     Plaintiffs allege a young boy at Villa’s home

 was seen holding a lighter and attempting to light a trampoline

 on fire.    (Id. at ¶ 38).    The First Amended Complaint alleges

 that multiple reports were made to Government officials of

 seeing children unattended and inadequately supervised at

 Villa’s unauthorized childcare operation.         (Id. at ¶¶ 56-58).

       Plaintiffs have sufficiently alleged that a special

 relationship existed between Plaintiffs and the Government.

 There are allegations that the Government undertook the duty to

 protect children on its military base and that it knew or should

 have known that Villa and her unauthorized childcare facility


                                     30
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 31 of 33   PageID #:
                                   2458


 posed a risk to the children placed in her care.          Wada v. Aloha

 King, LLC, 154 F.Supp.3d 981, 997 (D. Haw. 2015) (finding a

 special relationship existed for a company that conducted

 background checks of employees for a storage facility; the court

 found the company should have foreseen the possibility that the

 employee, for whom it undertook a responsibility to screen, was

 possibly likely to cause harm when it failed to disclose his

 criminal history and registration as a sex offender); see

 Williams v. United States, 711 F.Supp.2d 1195, 1207-09 (D. Haw.

 2010) (finding that the military’s regulations concerning

 handling of child abuse allegations on military installation

 created a “Good Samaritan” special relationship duty of care).


       B.    Whether The Harm To Plaintiffs Was Reasonably
             Foreseeable


       The Government argues that the death of Abigail Lobisch was

 not reasonably foreseeable and Plaintiffs should be barred from

 recovering any damages on their negligence causes of action.

 (Def.’s Motion at p. 28, ECF No. 36-1).

       The Hawaii Supreme Court has explained that the test of

 whether the harm suffered by a plaintiff is reasonably

 foreseeable “is whether there is some probability of harm

 sufficiently serious that a reasonably prudent person would take

 precautions to avoid it.”      Pulawa v. GTE Hawaiian Tel, 143 P.3d

 1205, 1215 (Haw. 2006) (quoting Knodle v. Waikiki Gateway Hotel,

 Inc., 742 P.2d 377, 384-85 (Haw. 1987)).

                                     31
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 32 of 33   PageID #:
                                   2459


       First, the Government argues that it cannot be liable for

 any alleged acts of Villa because criminal acts by a third-party

 cannot be reasonably foreseeable.

       Hawaii courts have ruled, however, that when a defendant

 has a special relationship with the victim of a crime, the

 defendant has a duty to protect the victim from unreasonable

 risk of harm and is liable for foreseeable criminal acts.            Polm

 v. Dep’t of Human Srvs., 339 P.3d 1106, *18 (Haw. App. Dec. 30,

 2014) (citing Knodle, 742 P.2d at 384-85)).

       Here, the Court has ruled as a matter of law that the

 Government owed a duty of care to Plaintiffs based on the

 special relationship in this case.        The Government may be liable

 for foreseeable harm based on the special relationship.             Knodle,

 742 P.2d at 384-85 (holding that the hotel had a special

 relationship with a hotel guest so as to have a duty to protect

 the guest from any foreseeable criminal acts).

       Second, the Government argues that the harm to Plaintiffs

 was not reasonably foreseeable in this case because “there [was]

 no evidence of any abuse or neglect allegations brought by any

 of the parents of the children that Mrs. Villa cared for,” but

 only reports of wrongdoing by a neighbor.         (Gov’t Motion at p.

 29, ECF No. 36-1).

       The questions raised by the Government are questions of

 fact for trial.     Pulawa, 143 P.3d at 1215.      The questions of

 notice, causation, and whether the specific act or omission of


                                     32
Case 1:20-cv-00370-HG-KJM Document 57 Filed 03/31/21 Page 33 of 33   PageID #:
                                   2460


 the Government was such that the ultimate injury to the

 Plaintiffs reasonably flowed from the breach of the Government’s

 duty are questions for the trier of fact.         Id.

        Pursuant to the Federal Tort Claims Act, trial as to the

 Government Defendant is before the Court.         Disputed factual

 questions may not be resolved on a Motion to Dismiss.

       The Government’s Motion to Dismiss for failure to state a

 claim pursuant to Fed. R. Civ. P. 12(b)(6) is DENIED.


                                 CONCLUSION

       The Defendant United States’ Motion to Dismiss (ECF No. 36)

 is DENIED.

       IT IS SO ORDERED.

       DATED: March 31, 2021, Honolulu, Hawaii.




Anna Lobisch, Individually, and as Personal Representative for
the Estate of Abigail Lobisch, A Minor, Deceased, and as Next
Friend of Zachariah Lobish, A Minor; and James Lobisch,
Individually v. United States of America; Island Palm
Communities, LLC; Doe Defendants 1-10, Civ. No. 20-00370 HG-KJM;
ORDER DENYING DEFENDANT UNITED STATES’ MOTION TO DISMISS
(ECF No. 36)                    33
